DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application, Preliminary Amendment, and Information Disclosure Statement (IDS) filed September 18, 2019 and is further to the Office Action mailed October 6, 2021.  This action is issued to correct the statutory basis of the rejection of claims 1-18 under 35 U.S.C. 102.

Claims 1-18 are pending in the application.  Claims 1, 8, 15, and 17 are independent claims.

Information Disclosure Statements
Acknowledgement is made of Applicant’s IDSs submitted on May 11, 2020, May 29, 2020, and August 10, 2020.  The IDS submissions are in compliance with the 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent 9,287,464 B2 to Saito et al. (referred to hereafter as “Saito”).

Regarding claim 1, Saito teaches a semiconductor light-emitting element {Figure 3} comprising: a first electrode {710}; a second electrode {732}; a light-emitting layer {20} constituted by a semiconductor {column 6, line 62}, the light-emitting layer including a first surface {top of 20} that is connected to the first electrode {710} and has a first convexo-concave structure {210}, a second surface {bottom of 20} that is connected to the second electrode {732}, has a second convexo-concave structure {730 including the truncated cone portion thereof}, and is opposite to the first surface, and a peripheral Regarding claim 2 (that depends from claim 1), Saito teaches the peripheral surface {surface of 51} is constituted by a taper surface {51 is tapered from bottom to top}. Regarding claim 3 (that depends from claim 1), Saito teaches the optical functional film {50} further includes a first insulating layer {51} formed between the light-emitting layer and the reflecting layer, and a second insulating layer {52} formed on the reflecting layer. Regarding claim 4 (that depends from claim 1), Saito teaches the second convexo-concave structure {730} includes at least one hemisphere, elliptical hemisphere, cone, truncated cone, pyramid, or truncated pyramid or a combination of two or more of them {730 includes a truncated cone portion}. Regarding claim 5 (that depends from claim 1), Saito teaches the first convexo-concave structure {210} includes a prism having a ridge {column 7, lines 47-49}. Regarding claim 6 (that depends from claim 1), Saito teaches the first convexo-concave structure {210} includes at least one hemisphere, elliptical hemisphere, cone, Regarding claim 7 (that depends from claim 1), Saito teaches a light-transmissive sealing resin layer {40} that coats the first surface {column 9, line 44}.  Regarding claim 8, Saito teaches a semiconductor light-emitting element {Figure 3} comprising: a first electrode {710}; a second electrode {732}; a light-emitting layer {20} constituted by a semiconductor {column 6, line 62}, the light-emitting layer including a first surface {top of 20} that is connected to the first electrode {710}, a second surface {bottom of 20} that is connected to the second electrode {732}, has a second convexo-concave structure {730 including the truncated cone portion thereof}, and is opposite to the first surface, a peripheral surface {surface of 51} that continuously connects the first surface and the second surface to each other; a first optical functional film {50} that coats the second surface and the peripheral surface and includes a reflecting layer capable of reflecting light emitted by the light-emitting layer; and a second optical functional film {40} that coats the first surface and limits an angle of emission of light from the first surface. 
Regarding claim 9 (that depends from claim 8), Saito teaches the peripheral surface {surface of 51} is constituted by a taper surface {51 is tapered from bottom to top}.Regarding claim 10 (that depends from claim 8), Saito teaches the first optical Regarding claim 11 (that depends from claim 8), Saito teaches the convexo-concave structure includes at least one hemisphere, elliptical hemisphere, cone, truncated cone, pyramid, or truncated pyramid or a combination of two or more of them {Figure 3 shows 210 to include at least one truncated pyramid}. Regarding claim 12 (that depends from claim 8), Saito teaches the second optical functional film {40} comprises a dielectric multi-layer film {laminate (column 9, lines 46-47)}. Regarding claim 13 (that depends from claim 8), Saito teaches the second optical functional film comprises a diffractive optical element {column 7, lines 47-49}.Regarding claim 14 (that depends from claim 8), Saito teaches a light-transmissive sealing resin layer {40} that coats the first surface {column 9, line 44}.Regarding claim 15, Saito teaches an electronic apparatus comprising: a substrate on which a driving circuit is formed {column 3, lines 10-13}; and at least one first semiconductor light-emitting element {Figure 3} including a first electrode {710} that is connected to the driving circuit, a second electrode {732} that is connected to the driving 
Regarding claim 16 (that depends from claim 15), Saito teaches the first semiconductor light-emitting element comprises a plurality of first semiconductor light-emitting elements that emits red light, and the electronic apparatus further includes: a plurality of second semiconductor light-emitting elements that is arranged on the substrate and emits blue light; and a plurality of third semiconductor light-emitting elements that is arranged on the substrate and emits green light {column 3, lines 33-39}.
Regarding claim 17, Saito teaches an electronic apparatus comprising: a substrate on which a driving circuit is formed {column 3, lines 10-13}; and at least one first semiconductor light-emitting element {Figure 3} comprising: a first electrode {710} that is connected to the driving circuit, a second electrode {732} that is connected to the driving 
Regarding claim 18 (that depends from claim 17), Saito teaches the first semiconductor light-emitting element comprises a plurality of first semiconductor light-emitting elements that emits red light, the electronic apparatus further comprising: a plurality of second semiconductor light-emitting elements that is arranged on the substrate and emits blue light; and a plurality of third semiconductor light-emitting elements that is arranged on the substrate and emits green light {column 3, lines 33-39}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826